DISMISS and Opinion Filed September 3, 2020




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00430-CV

                  ROBERT H. HOLMES, SR., Appellant
                               V.
              GRAHAM MORTGAGE CORPORATION, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-10-05579

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Before the Court is appellant’s unopposed motion to dismiss the appeal.

Appellant informs the Court that the parties have settled their differences.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).


                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

200430F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

ROBERT H. HOLMES, SR.,                      On Appeal from the 160th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-10-05579.
No. 05-20-00430-CV         V.               Opinion delivered by Justice
                                            Reichek. Justices Whitehill and
GRAHAM MORTGAGE                             Pedersen, III participating.
CORPORATION, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered September 3, 2020




                                      –2–